                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                                                   UNITED STATES DISTRICT COURT
                   10
                                                  CENTRAL DISTRICT OF CALIFORNIA
                   11
                               OFFICIA IMAGING, INC.,             Case No. 8:17-cv-02228 DOC DFM
                   12
                                                Plaintiff,        INJUNCTION AND JUDGMENT
                   13
                                    v.
                   14
                               JAMES LANGRIDGE, ROYAL
                   15          OFFICE SOLUTIONS, INC.,
                   16                           Defendants.
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLE R MEND ELSO N, P .C .
      333 BU SH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                               INJUNCTION AND JUDGMENT                       Case No. 8:17-cv-02228 DOC DFM
                     1                      THIS MATTER came before the Court on the parties’ stipulation for entry
                     2         of an injunction and final judgment. The Court has reviewed that stipulation, has
                     3         reviewed the file in this cause, and is otherwise fully advised in the premises.
                     4         Accordingly, it is thereupon
                     5                      ORDERED, ADJUDGED and DECREED that:
                     6                      A.     In order to protect the alleged trade secrets of Plaintiff Officia
                     7         Imaging, Inc. (“Officia”) that were the subject of the action under the Defend Trade
                     8         Secrets Act, 18 U.S.C. § 1836, et seq., Defendants James Langridge and Royal Office
                     9         Solutions, Inc. (“Defendants”), shall not solicit any of the customers mutually agreed
                   10          upon by the parties, which are expressly identified within Attachment A of the Parties’
                   11          Confidential Settlement Agreement (“Confidential Settlement Agreement”) from the
                   12          date of this injunction to August 1, 2024. Solicitation, as used herein, shall not include
                   13          any response by Defendants to a request for proposal submitted to Defendants by any
                   14          customer contained on Attachment A to Defendants.
                   15                       B.     This injunction is binding on the parties to this action, their officers,
                   16          agents, servants, employees, and attorneys and on those persons in active concert or
                   17          participation with the parties who receive actual notice of this injunction.
                   18                       C.     Other than as provided herein, the claims by and between the parties
                   19          made in this action are hereby dismissed, with prejudice, with each party to bear its or
                   20          his own attorneys’ fees and costs. This Court, however, will retain jurisdiction to
                   21          enforce the terms of this injunction.
                   22                       D.     This injunction shall dissolve by its own terms as of 12:00 a.m.,
                   23          August 1, 2024 and shall have no further force or effect.

                               Dated: July 29, 2019
                   24

                   25                                                          DAVID O. CARTER
                   26                                                          U.S. District Court Judge

                   27

                   28
LITTLE R MEND ELSO N, P .C .
      333 BU SH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                               INJUNCTION AND JUDGMENT                    2.                  Case No. 8:17-cv-02228 DOC DFM
